This is a suit for specific performance. The bill asks that the defendants be directed to execute the approval of the application for the renewal of the beer and wine license during the continuance of the tenancy under the lease. Nowhere in the written lease or in any oral lease is there any mention of the sale of wine or beer in the restaurant. It has been consistently held by this Court that specific performance of a contract will not be decreed unless it is clear, unambiguous, and certain in all its parts and is fair and mutual. Gelston v. Sigmund,27 Md. 334, 343; Anshe Sheppard Congregation v. Weisblatt,170 Md. 390, 185 A. 107; Trotter v. Lewis, 185 Md. 528, 45 A.2d 329;Naughton v. Clubb, 188 Md. 374, 52 A.2d 739, 740; Smith v.Biddle, 188 Md. 315, 52 A.2d 473, 475; Moran v. Hammersla,188 Md. 378, 52 A.2d 727. To specifically enforce any such provision, read into the leases either written or oral in this case, an intention or undertaking on the part of the lessors or their assigns to sign an application for a beer and wine license, when-even requested by the lessees or their assigns, would be contrary to the former decisions of this Court, in the opinion of the writer. This is not a suit for rent as in Grabenhorst v.Nicodemus, 42 Md. 236, 247, 248, relied on in the majority opinion. If the appellants here had requested the appellee to continue the sale of beer and wine in order to maintain that privilege in the restaurant and the appellee in this case had refused, I do not believe *Page 39 
under the lease or leases here this Court would have compelled the appellee by specific performance to take out a new beer and wine license. Therefore the provision read into the lease or leases is not so mutual and fair as to justify specific performance. I think the decree of specific performance should be reversed in this case.